Citation Nr: 1125741	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of toxin exposure.  

5.  Entitlement to service connection for bilateral hand numbness.

6.  Entitlement to service connection for bilateral foot numbness.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right elbow disability.

10.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

12.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

13.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

14.  Entitlement to a compensable disability rating for uterine fibroids.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1984 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and a May 2008 rating decision by the VA RO and Insurance Center in Philadelphia, Pennsylvania.  Subsequent to the September 2006 rating decision, jurisdiction over the case was transferred to the RO and Insurance Center in Philadelphia, Pennsylvania. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in January 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis with chronic obstructive pulmonary disease (COPD) and the issue of entitlement to service connection for a respiratory disability have both been adjudicated by the RO.  The Board finds that these are essentially the same issue, as the respiratory disability claim was originally claimed as bronchitis and asthma, and the Board has limited its consideration to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability.   

The issues of entitlement to service connection for bilateral hand numbness and bilateral foot numbness, and for entitlement to increased disability ratings for right knee, left knee, and left shoulder disabilities are addressed in the REMAND following the order section of this decision.





FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied entitlement to service connection for chronic cough, a right shoulder disability, a low back disability, and residuals of toxin exposure.

2.  The evidence associated with the claims file subsequent to the February 2002 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims.

3.  A right hip disability is not etiologically related to the Veteran's active service and was not present within one year of separation from such service.

4.  A left hip disability is not etiologically related to the Veteran's active service and was not present within one year of separation from such service.

5.  A right elbow disability is not etiologically related to the Veteran's active service and was not present within one year of separation from such service.

6.  PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

7.  The Veteran does not receive continuous treatment for her uterine fibroids.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of toxin exposure in service.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  A right hip disability was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  A left hip disability was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  A right elbow disability was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

9.  The criteria for a compensable disability rating for uterine fibroids have not been met.  8 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in September 2005, November 2005, and December 2007 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2005 letter also informed the Veteran of the basis of the prior denials.  The December 2007 also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).    

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment records have been obtained, and the Veteran has been afforded the appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.
   
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411which utilizes the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Uterine Fibroids

Uterine fibroids are rated under 38 C.F.R. § 4.116, Diagnostic Code 7613, for disease, injury, or adhesions of the uterus.  Under this code a 10 percent rating is warranted for symptoms that require continuous treatment for control. A 30 percent rating is warranted for symptoms not controlled by continuous treatment.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claims to Reopen

The Veteran originally filed her claim of entitlement to service connection for chronic cough, right shoulder pain, joint pain, and residuals of exposure to toxins in December 1997.  In a March 1999 rating decision, the Veteran was denied entitlement to service connection for chronic cough, a right shoulder disability, a low back disability, and residuals of exposure to toxins based on a finding that the claims were not well grounded.  The Veteran did not appeal this decision.  In a February 2002 rating decision the Veteran was again denied entitlement to service connection for chronic cough, a right shoulder disability, a low back disability, and residuals of exposure to toxins, this time based on a finding that there was no evidence that the disabilities were related to the Veteran's active service.  The Veteran did not appeal this decision.  

A.  Respiratory Disorder

The pertinent evidence of record at the time of the February 2002 rating decision included the following: the Veteran's STRs, which were negative for treatment for or a diagnosis of a chronic respiratory disability during active service and an April 1998 VA general medical examination report showing that the Veteran was diagnosed with chronic cough with tobacco use at that time. 

The pertinent evidence that has been received since the unappealed February 2002 rating decision consists of the following: VA Medical Center treatment notes from September 2003 to January 2010, which show that the Veteran has been diagnosed with and received treatment for bronchitis, seasonal allergies, and asthma since her separation from active service; a June 2006 VA general medical examination report, which shows that the Veteran was diagnosed with chronic cough secondary to chronic bronchitis with mild chronic COPD and the examiner noted that the respiratory problems were most likely due to chronic smoking and not active service or undiagnosed illness; post service medical evidence showing that the Veteran was treated for a dry cough in June 2001, and the Veteran's January 2011 Board testimony at which time she reported that she did have some coughing on and off during service, but that her prolonged episodes of respiratory problems did not begin until 2003.    

The Board finds that the evidence received since the February 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence relating a respiratory disability to the Veteran's active service has not been added to the record.  In fact, there is evidence indicating that the Veteran did not have a chronic respiratory problem until several years after her separation from active service and that her current respiratory problems are in fact related to her long history of smoking. Therefore, the evidence added to the record is not new and material.  Accordingly, reopening of the claim is not warranted.

B.  Right Shoulder Disability

The pertinent evidence of record at the time of the Febraury 2002 rating decision included the following: the Veteran's STRs, showing that the Veteran was diagnosed with right shoulder bursitis in 1989 and that she received treatment for a right shoulder contusion in May 1990 and an April 1998 VA general medical examination report in which it was noted that the Veteran experienced chronic right shoulder pain. 

The pertinent evidence that has been received since the unappealed February 2002 rating decision consists of the following: VA Medical Center treatment notes from September 2003 to January 2010, which are negative for a diagnosis of a right shoulder disability; a June 2006 VA general medical examination report, which shows that the Veteran was diagnosed with chronic right shoulder arthralgia; and the Veteran's January 2011 Board testimony, at which time she reported that she has periodic problems with her right shoulder. 

The Board finds that the evidence received since the February 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran has a diagnosis of a right shoulder disability, other than pain, that is related to her active service has not been added to the record.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.

C.  Low Back Disability

The pertinent evidence of record at the time of the February 2002 rating decision included the following: the Veteran's STRs, which show that the Veteran complained of intermittent back pain following a motor vehicle accident (MVA) in 1996, but were negative for an actual diagnosis of a low back disability and an April 1998 VA general medical examination report which was negative for a diagnosis of a low back disability.   

The pertinent evidence that has been received since the unappealed February 2002 rating decision consists of the following: VA Medical Center treatment notes from September 2003 to January 2010, which are negative for a diagnosis of a low back disability; a June 2006 VA general medical examination report, which shows that the Veteran was noted to have mechanical low back pain; and the Veteran's January 2011 Board testimony, at which time she failed to indicate that she had a low back disability. 

The Board finds that the evidence received since the February 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran has a diagnosis of a low back disability, other than pain, that is related to her active service has not been added to the record.  Again, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez, 259  F.3d 1356.  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.

D.  Residuals of Toxin Exposure

The pertinent evidence of record at the time of the February 2002 rating decision included the following: the Veteran's STRs, which show that the Veteran reported exposure to toxins, such as paint, in March 1995 and an April 1998 VA general medical examination report which noted that the Veteran had self-reported possible anthrax vaccination exposure, but was absent an actual diagnosis of any residuals.

The pertinent evidence that has been received since the unappealed February 2002 rating decision consists of the following: VA Medical Center treatment notes from September 2003 to January 2010, which are negative for a diagnosis of residuals of in-service toxin exposure; a June 2006 VA general medical examination report, which shows that residuals of toxin exposure were not found upon examination; and the Veteran's January 2011 Board testimony, at which time she reported that she thought she was exposed to toxins while in active service, but that she was not really sure what the residuals of such exposure were.    

The Board finds that the evidence received since the February 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran has diagnosis residuals of toxin exposure in active service has not been added to the record.  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.

Entitlement to Service Connection for Right and Left Hip Disabilities and a Right Elbow Disability

A review of the Veteran's STRs is negative for complaints of, treatment for, or a diagnosis of a hip disability while the Veteran was in active service.  Additionally, at her March 1997 separation examination, the Veteran did not mention a hip disability of any kind when noting the various ailments she experienced during active service.  Also, at the time of her separation examination, the Veteran's lower extremities were both found to be clinically normal upon physical examination. 

Also, the STRs are negative for complaints of, treatment for, or a diagnosis of a right elbow disability while the Veteran was in active service.  At November 1990 and November 1995 examinations, the Veteran checked "yes" to the question of whether she experienced painful or trick shoulder or elbow on the health questionaire.  However, elbow pain was not specifically noted at either of those examinations and the Veteran's upper extremities were both noted to be clinically normal upon examination at those times. At the Veteran's March 1997 separation examination, she again noted that she experienced a painful or trick elbow or shoulder.  However, again, elbow pain was not specifically noted by the examiner and the Veteran's upper extremities were both noted to be clinically normal upon physical examination at the time of her separation.

In June 2006, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that she first began having problems with her hips in 1994, while still in active service.  She reported that she experienced spontaneous pain and stiffness in her hips.  The Veteran reported that she had reported these symptoms while in active service, but was never given a dianosis.  The Veteran reported that over the years, her hip pain had remained the same, in that she had spontaneous flare-ups of hip pain.  She reported continuing to experience stiffness in the hips, but denied episodes of redness, swelling, dislocation, and subluxation.  She reported that she did not receive any medical treatment for her hip pain, but rather that she self treated her hip pain with Tylenol, stretching, and hot packs.

Upon physical examination of the hips, there was no muscle atrophy or muscle wasting in either lower extremity.  There was mild tenderness to deep palpation on the lateral and posterior aspect of the right and left hips.  Range of motion measurements for the right hip were as follows: flexion to 125 degrees without pain or discomfort and abduction to 45 degrees without pain or discomfort.  Range of motion measurements for the left hip were as follows: flexion to 125 degrees with mild pain at 125 degrees and abduction to 45 degrees with mild discomfort.  The examiner reported that the Veteran did not have any additional functional limitation after repetitive use of her hips.  X-rays taken of the Veteran's hips failed to reveal any significant abnormalities.  The examiner diagnosed mild bilateral hip bursitis, but did not note that it was related to her active service.

Additionally, the Veteran reported that she first began to have right elbow problems in 1992 while she was in active service.  She reported that she had began noticing right elbow pain mainly during physical activities, such as push-ups.  She reported that she was diagnosed with a mild muscle tear in her right elbow while she was in active service and that she was treated with Motrin and ice packs.  She reported that her right elbow condition had gotten progressively worse since that time.  She reported that she still experienced severe to very severe painful flare-ups in right elbow pain as a result of push-ups, prolonged immobilization of her right arm, and anytime she went for a long drive.  She reported that she was not receiving any medical treatment for the claimed disability and that she self treated the painful flare-ups with massage, analgesic ointment, and stretching.

Upon physical examination of the right elbow, there was mild tenderness to deep palpation in the posterior aspect of the elbow.  Flexion was to 145 degrees without pain or discomfort and extension was to 0 degrees without pain or discomfort.  The tendonitis test was negative.  The examiner also reported that the Veteran would not have any additional limitation of function after repetitve use of her right elbow.  X-rays taken of the Veteran's right elbow failed to reveal any significant abnormalities.  The examiner diagnosed mild tendonitis in the right elbow, but did not indicate that the disability was related to the Veteran's active service.   

A review of the post-service medical evidence shows that the Veteran is treated for several disabilities at the VAMC.  However, there is no indication from the VAMC treatment notes of record that the Veteran has received treatment for a disability in either hip or for a right elbow disability.  

The Board notes that the evidence that the Veteran had either a hip or right elbow disability prior to the June 2006 VA examination diagnosis of bilateral hip bursitis is limited to the Veteran's own statements.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009), explicitly reiterated that it rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id. at 1316.  Federal Circuit held that, when considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Id. (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."

In the present case, although the Veteran is competent to report various symptomatologies, there is absolutely no objective evidence of record indicating that the Veteran experienced hip problems or right elbow problems while in active service.  In this regard, the Board notes that the Veteran received quite a lot of medical treatment during active service and beyond for various disabilities.  However, there is no record of treatment for a disability in either hip or a right elbow disability in the numerous treatment notes of record.  Additionally, at the time of her March 1997 separation examination the Veteran made complaints of several disabilities; however, she failed to complain of a hip disability or a right elbow disability at that time.  For these reasons, the Board finds the Veteran's statements that she experienced bilateral hip and right elbow problems during active service not to be credible. 

Additionally, other than the Veteran's own statements, there is no evidence of record indicating that the Veteran's diagnoses of bilateral hip bursitis or right elbow tendonitis are in any way related to her active service.  The Veteran's statements are not competent evidence of the alleged nexus because the Veteran, as a layperson, is not competent to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

In sum, there is no credible evidence that the Veteran had a hip disability or a right elbow disability or even experienced symptoms of a hip disability or a right elbow disability during active service.  Additionally, there is no evidence that her current bilateral hip bursitis or right elbow tendonitis is related to her active service and there is no evidence that the Veteran has been diagnosed with arthritis in either hip or her right elbow since her separation from active service, let alone within one year of such separation.  Therefore, the Board must conclude that the preponderance of the evidence is against the claim and entitlement to service connection for right and left hip disabilities and a right elbow disability is not warranted.

Increased Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A.  Evaluation of PTSD

In July 2006, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported that she had no friends and that she enjoyed being on the computer and yelling at the television.  She reported that she had trouble getting to sleep and that she still had occasional nightmares about her service in Somalia.  The Veteran reported that she did not experience panic attacks, but that she did get anxious.  She reported being depressed, having diminished interest in things that used to appeal to her, and experiencing increased irritability.      

Upon mental status examination the Veteran's eye contact was good and her interaction during the session was appropriate.   The Veteran was not found to have any impairment of thought process or communication.  She had no delusions or hallucinations.  The Veteran denied experiencing any current suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran showed the ability to maintain personal hygiene and other activities of daily living.  She was oriented to person, time, place, and situation.  Her gross memory was intact.  The examiner reported that the Veteran's rate and flow of speech were not irrelevant, illogical, or obscure.  The examiner noted that the Veteran had free-floating anxiety and that she had a restricted affect and a decreased mood.  She was not noted to have any impulse control. 

The examiner diagnosed PTSD and noted that the Veteran did seem to have flashbacks and intrusive and invasive thoughts of her military experiences.  She reported that the Veteran made great efforts to avoid thoughts that might trigger memories of her military experience.  In sum, the examiner reported that the Veteran had re-experiencing, avoidance, numbing, and associated disillusionment and demoralization as a result of her PTSD.  The examiner assigned a Global Assessment of Functioning score (GAF) of 65.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In October 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that she did not see family and that she did not have any significant friendships.  She reported that she used excessive leave at work, even though she liked her job, because her co-workers did not get along with her or with each other.  She reported that her only "pastime" was going to the casino twice a week.  The Veteran reported that she had decreased her alcohol intake and now only drank about two nights per week and some on the weekend.  She reported that she spent most of her free time at home watching movies.  She reported that she did not enjoy going out to the theaters because it was too dark, she would find herself scoping out the exits, and she did not like being around that many people.  The Veteran reported that she had been thinking a lot about the people who did not come back from "Saudi."  She also reported that she tried not to think about too much of anything.  She reported that her mood was typically up and down.  She reported that she had been smelling things that no one else could smell and catching glimpses of things out of the corner of her eye that were not really there.  She reported that her sleep had improved since her last examination and that she was feeling rested.  She reported that she strongly avoided thinking or talking about her experienced in the military.  The Veteran reported that her symptoms were not as severe as they had been when she originally asked for an increase in her disability rating in 2007.  She reported that she no longer worked out or went to shopping malls because being in big buildings made her nervous.  She reported that she no longer went jogging because she got shot at one time while jogging in Somalia.  The Veteran reported that had lost interest in activities that she used to enjoy and that she felt emotionally distant or cut off from other people.  She reported that she especially noticed the emotional restriction in relation to her family.  In this regard, the Veteran reported that she used to be very close to her family and would spend extra time with them, but that she had not done that in quite some time and that now, she had no communication with them at all.  She also reported fears that her future would be cut short.  She reported some memory impairment that she felt was actually related to use of medication for migraine headaches.        

Upon mental status examination, the Veteran showed no impairments in thought processes or communication.  The Veteran denied delusions, hallucinations, and other psychotic symptoms.  The examiner noted that in light of the Veteran's overall symptom presentation and functioning level, the perceptual disturbances she described were judged to be related to anxiety and not psychosis.  Her eye contact was normal and she interacted appropriately.  She was oriented to person, place, and time.  The Veteran did not describe any obsessive or ritualistic behavior that interfered with her routine activities.  The flow of her speech was within normal limits and indicated logical, goal directed thoughts.  The Veteran denied assaulting others and dealt with her anger by leaving work.  She denied suicidal and homicidal ideations.  She reported experiencing panic related feelings, but that they did not occur as frequently as they used to.  The examiner reported that the Veteran did not exhibit any psychogenic amnesia. 

The examiner continued the diagnosis of PTSD with chronic alcohol abuse that was in partial remission.  The examiner assigned a GAF of 61-65.  The examiner reported that the GAF reflected the mild to moderate symptoms experienced by the Veteran and the fact that she had some social and occupational difficulties.  The examiner also reported that generally, the Veteran was functioning pretty well and had some meaningful interpersonal relationships.

A review of the record shows that the Veteran also receives periodic mental health treatment at the VA Medical Center.  A review of the mental health treatment notes indicate that the Veteran generally reports feeling some anxiousness and depression, feelings of anger and irritability, trouble sleeping, nightmares, some social phobia, feelings of anhedonia, and has presented with some restriction in affect.

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for her PTSD.  In this regard, the Board notes that at no time during the appeal period has the Veteran's thinking and/or judgment been overly impaired.  The Veteran is able to maintain employment.  The Veteran also maintains a relationship with her husband.  While the Veteran has lost interest in some of the recreational activities she used to enjoy, the VA examiners have indicated that she experiences only mild to moderate impairment as a result of PTSD and that she is functioning pretty well.  Also, while the Veteran does periodically experience symptoms of depression and anxiety, these symptoms are not enough when considered with the Veteran's other PTSD symptomatology to warrant a higher evaluation of 50 percent.   Moreover, based on the evidence as detailed in pertinent part above, there is no showing of thought and communication deficiencies, impaired impulse control, obsessional rituals, hallucinations or delusions, or suicidal/homicidal ideation, such as to support a higher evaluation for any portion of the rating period on appeal. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

B.  Evaluation of Uterine Fibroids

In June 2006, the Veteran was afforded a VA gynecological examination.  At that time, the Veteran reported that she experienced lower abdominal pain and backache that first started in 1991.  She reported that since that time, she was diagnosed with uterine fibroids.  She reported having a monthly period that lasted approximately 6-7 days.  However, the Veteran reported that her main symptoms were abdominal and back pain.  Upon physical examination the Veteran's external genitalia was normal.  Her uterus was approximately 16-18 weeks' size, in that there were multiple fibroids present in the uterus.  There were no definite adnexal masses present and there was no displacement of the uterus.  There was no rectocele or cystocele present.  The Veteran's Papanicolaou (PAP) smears were noted to be normal.  The examiner continued the diagnosis of uterine fibroids with secondary pelvic and back pain.  

In September 2009, the Veteran was afforded another VA gynecological examination.  At that time, the Veteran reported that she had not been taking any sort of medication for treatment of her uterine fibroids.  She reported that she experienced intermittent sharp pelvic pain that was located bilaterally in the lower pelvis.  She reported that over the years, the pain had become less frequent, but that the pain would last for a few hours when it did occur.  On average, she reported that she developed pain approximately four times per month.  She did report what when she experienced the pain, she became quite incapacitated and had to lay still.  She noted that she also, at times, experienced heavy menstrual bleeding.  She denied any urinary frequency, urgency, or incontinence.  She also denied any change in bowel habits and experiencing nausea or vomiting.  

Upon physical examination, the Veteran was alert, oriented, pleasant, and cooperative.  External genitalia was within normal limits.  The vaginal canal was well rugated and without discharge.  The cervix was in the mid-position.  Bimanual examination did reveal an enlarged uterus, at approximately six weeks.  She appeared to have a moderate sized uterus with one fibroid at the fundus and one towards the neck of the uterus.  The examiner continued the diagnosis of uterine fibroids.

A review of the VA Medical Center treatment notes of record is negative for any indication that the Veteran is on continuous treatment for control of her uterine fibroids.  There is an indication that the Veteran experiences periodic abdominal pain; however, there is no treatment plan of record for the uterine fibroids, other than the periodic treatment for pain.  There is some indication that a hysterectomy has been recommended to the Veteran; however, there is no evidence indicating that the Veteran has undergone such procedure.

In August 2009, the Veteran underwent an annual women's examination at the VA Medical Center.  At that time, the Veteran reported that she had regular bleeding and that once in a while she experienced some post-menstrual bleeding.  She reported that as her only symptom of her uterine fibroids.  Upon physical examination, the Veteran's external genitalia appeared to be within normal range.  The cervix was normal in size.  There was mild vaginal discharge and bimanual examination revealed fibroids of the uterus, particularly at the neck.  The examiner reported that some of the fibroids felt as though they had grown to be the size of a golf ball.  The ovaries were within normal range, there was no pelvic tenderness, and there were no other abnormal masses.  The examiner confirmed the diagnosis of uterine fibroids, but did not subscribe any sort of treatment plan for such.  

Additionally, at her January 2011 Board hearing, the Veteran reported that she had been started on birth control to try to regulate the size of the uterine fibroids.  However, a review of the medical evidence of record indicates that birth control was discontinued due to other factors such as the Veteran's age and history of smoking.     

The Board finds that the Veteran is not entitled to a compensable disability rating for her uterine fibroids.  In this regard, the Board notes that while the Veteran does experience abdominal pain as a result of her uterine fibroids, there is no evidence of record indicating that she received continuous treatment for her fibroids.  Additionally, at her most recent VA examination, the Veteran herself reported that she has not been prescribed any sort of medication for her uterine fibroids.  Therefore, a compensable disability rating is not warranted as the Veteran does not receive continuous treatment for control.  38 C.F.R. § 4.116, Diagnostic Code 7613.  

C.  Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a respiratory disability is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a right shoulder disability is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a low back disability is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for residuals of toxin exposure is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a compensable disability rating for uterine fibroids is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

With the regard to the Veteran's claims of entitlement to increased disability ratings for right knee, left knee, and left shoulder disabilities, the Board notes that her last VA examination for these disabilities was in September 2009.  At her January 2011 Board hearing, the Veteran reported that she had continued to receive treatment for these disabilities since that time.  Additionally, she reported that she had magnetic resonance imaging scans (MRI) done in 2011.  The Board notes that the most recent treatment note of record is from January 2010.  Additionally, there are no recent MRI reports of record.  The need for current MRIs could also indicate that the Veteran's disabilities could have increased in severity since her last VA examination.    

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from her service-connected right knee, left knee, and left shoulder disabilities.  Additionally, current treatment records should be obtained.

With regard to the Veteran's claims of entitlement to service connection for numbness in the hands and feet, the Board notes that in June 2006, the Veteran was afforded a VA general medical examination.  At that time, the examiner diagnosed the Veteran with subjective numbness in both hands and both feet that was likely secondary to hyperventilation syndrome and alcohol abuse.  

The Board notes that the Veteran is service-connected for PTSD.  The Board notes that the Veteran does experience come panic symptoms as a result of her PTSD.  Additionally, there are records which indicate that the Veteran's alcohol abuse is also related to her service-connected PTSD. 

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her bilateral foot and hand numbness, to include whether it was caused or chronically worsened by her PTSD.       

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected right knee, left knee, and left shoulder disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided, to include an assessment of the impact of the disability on the Veteran's daily activities.

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hand and foot numbness.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present hand and foot numbness as to whether the disability is etiologically related to her active service or whether it was caused or chronically worsened by her service-connected PTSD, to include alcohol abuse.  

The supporting rationale for all opinions expressed must be provided.

5. The RO or the AMC should undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


